Citation Nr: 0715973	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to the 
service-connected residuals of a gunshot wound to the left 
forearm.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service-connected residuals of a gunshot wound to the left 
forearm.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left forearm, involving Muscle Groups 
(MG) VII and VIII, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
fractured left radius.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine was not 
manifest in service or within one year after service, and is 
unrelated to a service-connected disease or injury.

2.  Degenerative disc disease of the lumbar spine was not 
manifest in service or within one year after service, and is 
unrelated to a service-connected disease or injury.

3.  The residuals of a gunshot wound to the left forearm, 
involving Muscle Groups (MG) VII and VIII are manifested by 
severe impairment of the muscles arising from the internal 
condyle of the humerus.

4.  The residuals of a fractured right radius are manifested 
by malunion of the radius with bad alignment.

5.  The minor wrist is ankylosed in a position that is 
neither favorable nor unfavorable.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service, and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Degenerative disc disease of the cervical spine is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left forearm, 
involving MGs VII and VIII, have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5307, 
5308  (2006).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured left radius have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in December 2003, and his claim of entitlement to 
service connection for cervical and lumbar spine disabilities 
was received in July 2004, after  the enactment of the VCAA.  

A February 2004 letter explained the evidence and information 
necessary to support a claim for an increased rating.  The 
evidence of record was discussed.  The veteran was apprised 
of the assistance that VA would render in obtaining evidence 
supportive of his claim.  He was asked to identify any 
evidence or information that he thought would support his 
claim.  A March 2004 letter provided the same information.

A July 2005 letter asked the veteran to identify any 
additional evidence supportive of his claim.  The evidence 
already of record was listed.  The letter told the veteran 
how VA would assist him in obtaining evidence.  The evidence 
necessary to support claims of entitlement to service 
connection and increased ratings was discussed.  

In August 2006, the veteran was told how VA establishes 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in April 
2006 the veteran indicated that he had no further evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

Review of the veteran's service medical records reflects that 
he sustained a bullet wound to his forearm.  A history 
indicates that he suffered a fractured left radius and 
severe, penetrating shell wound.  A cast was applied to his 
left arm at an evacuation hospital, and his arm was recasted 
on various occasions prior to his evacuation and arrival at 
McCloskey General Hospital in July 1945.  On arrival, the 
veteran's left forearm was immobilized by a cast.  The cast 
was removed and clinical X-rays of the left forearm revealed 
evidence of a healing fracture of the radial shaft in its 
mid-third.  There was no evidence of infection.  The veteran 
was sent to  convalescent center.

An October 1945 progress note indicates that the veteran had 
undergone intensive physical therapy, massage and exercises 
for the left forearm and elbow.  The provider noted that 
almost complete return of normal elbow motion had been 
achieved, but that there was at least 70 percent limitation 
of pronation and supination in the left forearm.  He also 
noted a marked atrophy and adherence of the scar.  He 
concluded that the veteran would never be able to return to 
full military duty and recommended discharge.  

An April 1993 VA outpatient treatment record shows cervical 
disc disease.  

On VA examination in September 1993, the examiner noted that 
X-rays showed evidence of degenerative and hypertrophic 
arthritis with nerve root impingement in the cervical area 
which was producing some cervical radiculitis.  He also 
indicated that the veteran had severe arthritis in both 
wrists, hands and small joints of the fingers and thumbs.  

The veteran was seen by his private physician in September 
1996.  Examination and testing revealed cervical canal 
stenosis at multiple levels and marked spinal stenosis.

The veteran underwent lumbar laminectomy for severe lumbar 
spinal stenosis in May 1999.  

Cervical discectomy was carried out in March 2000.  The 
postoperative diagnosis was cervical myopathy secondary to 
marked cervical spondylosis.

In December 2003, the veteran asserted that he had arthritis 
throughout his body, which he believed was the result of his 
gunshot wound.

In a February 2004 letter, the veteran's private physician 
indicated that he had treated the veteran for lumbar 
spondylitic disease, and that the veteran had multiple level 
degenerative disease of his lumbar spine.  He opined that 
some of the degenerative disease of the veteran's spine was 
directly related to the activities he performed while in 
service, specifically his gunshot wound to the left forearm.  

An additional VA examination was carried out in March 2004.  
The examiner noted that the veteran was right hand dominant.  
He also noted that the veteran had undergone open reduction 
and debridement of his wound.  The veteran stated that his 
forearm pain was an eight on a scale from one to ten.  He 
endorsed weakness and stiffness.  On physical examination, 
there was objective evidence of deformity consisting of 
angulation of the forearm.  There was no false motion, 
shortening, or intraarticular involvement.  There was no 
malunion or nonunion.  There was no loose motion.  There was 
slight tenderness in and around the incision area.  The 
veteran's wrist and elbow were painful on range of motion, 
with additional limits due to pain, fatigue, weakness, and 
lack of endurance.  There was no ankylosis.  The diagnosis 
was status post gunshot wound to the left forearm with 
residual deformity.  

On muscle examination, the examiner noted that MGs VII and 
VIII were involved.  He indicated that there was no 
associated nerve or vascular injury.  The veteran endorsed 
aching muscle pain, with fatigue after repetitive motion.  
The examiner noted that there was an entry would on the 
dorsal surface of the forearm and an exit wound.  He 
indicated that the scars were not sensitive, and that there 
were no adhesions or tendon damage.  He again noted 
angulation of the forearm where the joint healed improperly.  
He stated that the veteran had slightly weakened muscle 
strength on the left, but no muscle herniation.  He indicated 
that the veteran was additionally limited by pain, fatigue, 
weakness, and lack of endurance following repetitive movement 
of the wrist and elbow.  Forearm supination was zero to 40 
degrees, and pronation from zero to 60 degrees.  Wrist 
dorsiflexion was from zero to 50 degrees, plantar flexion was 
zero to 40 degrees, radial deviation from zero to five 
degrees, and ulnar deviation from zero to 25 degrees.  The 
diagnosis was gunshot wound to the left forearm with injury 
to muscle groups VII and VIII with decrease in function due 
to fatigue and weakness of the left forearm.

On VA spine examination in July 2004, the veteran's service 
history was reviewed.  He reported that his neck and back 
pain began over the previous decade.  The only trauma he 
recalled was the gunshot wound to his arm.  After physical 
examination, the diagnoses were status post anterior cervical 
discectomy, status post lumbar discectomy and fusion, and 
degenerative arthritis of the cervical and lumbar spine.  The 
examiner opined that it was not as likely as not that the 
veteran's degenerative arthritis of the cervical and lumbar 
spine were related to service or the veteran's service-
connected gunshot wound residuals.  He pointed out that the 
service medical records did not reflect any complaint of neck 
of back pain.  He noted that the service medical records did 
not include any treatment for neck or back problems 
subsequent to the gunshot wound to the veteran's left 
forearm.  He concluded that the neck and back problems were 
totally unrelated to the gunshot wound.

The veteran was afforded an additional examination in May 
2006.  His history was reviewed.  With respect to the 
veteran's spine, the examiner noted that he had a history of 
degenerative disc disease.  He indicated that the veteran had 
undergone surgeries.  The veteran related his belief that his 
neck and back problems were related to his gunshot wound.  
Upon physical examination, the diagnoses were status post 
anterior cervical diskectomy, status post lumbar diskectomy, 
and degenerative disc disease of the cervical and lumbar 
spine.  He opined that the veteran's cervical and lumbar 
spine conditions were not caused by or a result of military 
service or a result of the gunshot wound to the left forearm.  
He noted that the veteran did not develop neck or back 
problems until many decades after leaving service.  He 
indicated that he found no evidence to support a finding that 
the gunshot wound to the left forearm could cause the 
cervical and lumbar spine conditions.  He stated that 
deterioration of the cervical and lumbar spine were 
conditions that occurred during the aging process.  

With respect to the veteran's left forearm, the history of 
the wound and subsequent treatment were reviewed.  The 
veteran rated his forearm pain as five on a scale from one to 
ten.  He endorsed weakness and stiffness.  Physical 
examination revealed two well-healed scars of the left 
forearm.  The forearm was not painful and there was no 
evidence of painful motion, edema, effusion, or instability.  
The examiner did note generalized weakness, but no 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He noted angular deformity of the left forearm.  
Range of motion testing revealed forearm supination from zero 
to 55 degrees, and pronation from zero to 55 degrees.  The 
veteran did not have the ability to move his wrist, with all 
ranges being fixed at zero degrees.  The diagnosis was status 
post gunshot wound and fracture to the left forearm with 
reduced range of motion.  

On muscle examination, the veteran denied flare-ups related 
to the muscle injury.  The examiner indicated that the 
muscles affected were muscle groups VII and VIII, and that 
there had been a through-and-through injury, with additional 
fracture of the radius.  He noted that the veteran's current 
symptoms consisted of pain and weakness of the left forearm.  
He also noted that the veteran had limitation caused by 
fatigue and decreased range of motion as noted in the joints 
examination.  Physical examination revealed entrance and exit 
wounds.  The examiner indicated that the scars were well 
healed and not sensitive or tender.  He noted poor muscle 
strength and loss of muscle function in the left forearm, but 
no muscle herniation.  He stated that the veteran was 
additionally limited by fatigue, weakness, and lack of 
endurance after repetitive movement.  The diagnosis was 
status post gunshot wound to muscle group's VII and VIII of 
the left forearm with reduced strength of the left forearm.

Service Connection 

The veteran maintains that he has degenerative disc disease 
and that it is related to his service or to the gunshot wound 
he sustained in service.

The Board observes that the veteran served in combat.  The 
statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The veteran has not asserted that he 
had cervical or lumbar injuries in combat.  Therefore, the 
provisions of section 1153 are not applicable. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  The RO has not had the opportunity to 
review the veteran's claim under the new regulatory changes.  
However, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.

Upon careful review of the record, the Board has concluded 
that service connection for degenerative disc disease of the 
cervical and lumbar spine is not warranted.  
The first evidence of a back disability dates to September 
1996, many years after the veteran's service.  VA examiners, 
after careful review of the record and examination of the 
veteran, have opined that the veteran's degenerative disc 
disease of the cervical and lumbar spine is  not related to 
service or to the veteran's service-connected gunshot wounds.  

The Board acknowledges that the veteran's private physician, 
in a February 2004 letter, stated  his belief that some of 
the veteran's spine disability was directly related to the 
activities he performed while in service, specifically to the 
gunshot wound to the left forearm.  However, the Board 
concludes that the probative value of this statement is 
outweighed by the conclusions reached by two VA examiners, 
who had access to the veteran's records and recited careful 
reviews of such records.  They also supported their 
conclusions with evidence that is contained in the record.   
The private physician provided no rationale for his 
conclusion, and there is no indication that he reviewed the 
veteran's records in forming his opinion.

The Board has also considered the veteran's contentions in 
this case.  However, the veteran, as a layperson, is not 
competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The more probative evidence establishes 
that the veteran's degenerative disc disease of the cervical 
and lumbar spine is unrelated to service or to a service-
connected disease or injury.  Allen, supra.  Accordingly, his 
claim of entitlement to service connection must be denied.

Increased Ratings

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2006); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	Muscle Injury

The veteran is currently service-connected for the residuals 
of a gunshot wound to the left forearm.  The record 
establishes that the veteran is right-handed.  Accordingly, 
the disability is rated under the criteria for the minor arm.  

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve. Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2006).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2006).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; 
(d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).

The veteran is in receipt of a 30 percent evaluation for a 
gunshot wound to the left forearm.  Specifically, the 
evaluation pertains to injury of MGs VII and VIII, which 
relates to the muscles that control flexion and extension of 
the wrist, fingers, and thumb pursuant to diagnostic codes 
5307 and 5308, respectively.  The Board notes that the 
veteran is in receipt of the maximum evaluation available 
under these diagnostic codes.

The objective findings concerning the veteran's muscle 
disability include weakened muscle strength, stiffness, and 
pain.  The currently assigned 30 percent evaluation 
contemplates severe muscle disability, characterized by wide 
damage to muscle groups in missile track, loss of deep fascia 
or muscle substance or soft flabby muscles in wound area, 
swelling and abnormal hardening on contraction, and 
impairment of strength, endurance, or coordinated movements 
compared with the uninjured side.  

The Board has also considered whether it would be more 
beneficial for the veteran to have his service-connected left 
arm disability rated under any of the diagnostic codes 
addressing musculoskeletal disability of the left upper 
extremity (diagnostic codes 5205 through 5214), rather than 
under diagnostic code 5307, based on the extent of muscle 
damage.  However, the Board has determined that evaluation 
under the criteria for musculoskeletal disability would 
result in no benefit to the veteran because his 
symptomatology does not warrant a rating higher than that 
assigned under diagnostic code 5307, insofar as there is no 
evidence that the muscle injury is manifested by limitation 
of motion of the elbow, or that there is nonunion of the 
radius and ulna.  Although the May 2006 VA examination noted 
that the veteran did not have the ability to move his wrist, 
the evidence does not show that the veteran's wrist is fixed 
in unfavorable ankylosis.  Moreover, the Board notes that the 
veteran is in receipt of a separate compensable evaluation 
for impairment of the radius, the evaluation for which is 
discussed below.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu, supra.  
Rather, the more probative evidence consists of that prepared 
by neutral skilled professionals, and such evidence 
demonstrates that an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left forearm, involving 
MGs VII and VIII is not warranted.

	Residuals of Fractured Left Radius	

The veteran is also in receipt of a separate evaluation for 
residuals of a left radius fracture.  This disability has 
been evaluated as 10 percent disabling under the provisions 
of diagnostic code 5212, which allows for a 10 percent 
evaluation where there is malunion of the radius with bad 
alignment.  A rating of 20 percent is warranted where there 
is nonunion of the radius in the upper half.  A rating of 20 
percent is warranted where there is nonunion in the lower 
half, with false movement without loss of bone substance or 
deformity. A rating of 30 percent is warranted where there is 
nonunion in the lower half, with false movement with loss of 
bone substance (1 inch, 2.5 cms) and marked deformity.  

Upon review of the record, the Board concludes that a higher 
rating is not warranted.  In this regard, the evidence 
demonstrates that there is no nonunion of the left radius, 
which is required for the assignment of a higher rating under 
this code.  

The Board recognizes that the veteran has significant 
disability due to the gunshot wound to his left forearm.  His 
reports pertaining to the disability have been considered.  
However, as noted above, he is not a medical professional and 
his opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu, supra.  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for residuals of a left 
radius fracture is not warranted.

Current regulations establish that there will be no rating 
assigned for muscle groups that act upon an ankylosed joint.  
38 C.F.R. § 4.55.  Although there are exceptions, the 
exceptions do not apply in this case.  Our review reflects 
that the veteran has a combined evaluation of 40 percent 
based upon muscle group injury and impairment of the wrist.  
If the Board were to evaluation impairment of the wrist, 
based upon the finding of essentially no motion of the wrist, 
a 30 percent evaluation would be assigned for ankylosis of 
the wrist that was not unfavorable or favorable.  Part 4, 
code 5214.  However, the veteran already has a 30 percent 
evaluation for impairment of the muscle groups that act upon 
the wrist.  He may not receive a rating based upon ankylosis 
and a muscle group.

The Board notes that the regulations do not prohibit the 
evaluation of muscle groups that act upon a single 
unankylosed joint (the prohibition is limited to ankylosed 
joints and nerve injuries).  However, the veteran has been 
assigned the maximum evaluation for limitation of motion of 
the wrist, 10 percent.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left forearm, involving 
Muscle Groups (MG) VII and VIII, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left radius is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


